                                          Case 4:20-cv-02524-YGR Document 18 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MICHELLE BRYANT,                                    Case No. 20-cv-02524-YGR (PR)
                                                         Petitioner,                         ORDER DENYING PETITION FOR
                                   7
                                                                                             WRIT OF HABEAS CORPUS; AND
                                                    v.                                       DENYING CERTIFICATE OF
                                   8
                                                                                             APPEALABILITY
                                   9     W. Z. JENKINS, Warden,
                                                         Respondent.
                                  10

                                  11
                                                Having read and considered the papers filed in connection with this matter and being fully
                                  12
Northern District of California
 United States District Court




                                       informed,1 the Court finds that Petitioner is not entitled to credit toward her sentence for time
                                  13

                                  14   spent in pretrial home confinement. See 18 U.S.C. § 3585(b); Reno v. Koray, 515 U.S. 50 (1995);

                                  15   Winkleman v. Hayes, No. C 94–3770, 1995 WL 688648 (N.D. Cal. Nov. 9, 1995). Accordingly,

                                  16   the petition is DENIED and no writ of habeas corpus shall issue.
                                  17            No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  18
                                       Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the denial of a
                                  19
                                       constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated that “reasonable
                                  20
                                       jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”
                                  21

                                  22   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not appeal the denial of a Certificate

                                  23   of Appealability in this Court but may seek a certificate from the Court of Appeals under Rule 22

                                  24   of the Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing Section 2254
                                  25
                                       Cases.
                                  26
                                  27
                                                1
                                  28             Even though Petitioner was given the opportunity to do so, she has not filed a traverse,
                                       and the time frame for doing so has passed.
                                          Case 4:20-cv-02524-YGR Document 18 Filed 11/16/20 Page 2 of 2




                                   1         The Clerk of the Court shall terminate all pending motions and close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/16/2020

                                   4

                                   5
                                                                                          YVONNE GONZALEZ ROGERS
                                   6                                                      United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
